Citation Nr: 1205641	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-13 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for an eye disability, to include an astigmatism and keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from January 2001 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with neck strain during active service and has had a continuity of cervical spine symptoms since that time.  

2.  The Veteran was diagnosed with back strain while in active service and has had a continuity of lumbar spine symptoms since that time.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A lumbar spine disability was incurred in active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the Veteran's service treatment records (STRs) shows that in August 2002, the Veteran was seen at medical for complaints of back pain following being struck in the back by a softball at a game while in active service.  At that time, the examiner diagnosed back strain.  The Veteram was seen several more times while in active service for continued complaints of neck and back pain subsequent to the initial injury and in addition to the original diagnosis of back strain, the examiners also diagnosed neck strain.  There is no indication from the STRs that the Veteran's neck and back pain had resolved prior to his separation from active service.  Additionally, the Veteran has reported that he has continued to experience neck and back pain since his separation from active service.  

The Board notes that the Veteran is competent to report when his neck and back pain began and that they have continued since active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board finds the Veteran credible in this regard.  

In October 2010, the Veteran was afforded a VA examination.  At that time, the Veteran again reported injuring his back during active service and that he had experienced neck and back pain ever since that time.  The examiner reported that the Veteran appeared to be a reliable historian.  Based on the history provided by the Veteran and the examination results, the examiner diagnosed cervical strain and intermittent lumbar strain.  The examiner reported that the diagnoses were based on the subjective complaints of neck and back pain for the preceding three years and the objective factor of pain on cervical spine range of motion and intermittent pain on lumbar range of motion.  

A review of the post-service medical evidence of record shows that the Veteran receives medical care for various disabilities at the VA Medical Center.  A review of the VA Medical Center treatment notes of record show that the Veteran has been seen for complaints of neck and back pain since July 2005, just after his separation from active service.  The treatment records show that the Veteran has consistently reported a 2002 in-service back injury and that he has continued to experience neck and back pain since that time.  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony provides sufficient support for the present claims. 

In sum, the Veteran was injured during active service and diagnosed with back and neck strain; he has continued to complain of back and neck pain since that time and the Board has found him competent to report his symptoms and that they have continued since active service; he has received treatment at the VA Medical Center for both neck and back pain since his separation from active service; and the October 2005 VA examiner continued the diagnoses of cervical and lumbar strain based, in part, on the Veteran's reports of continued pain since his 2002 injury.  Furthermore, there is no evidence of record indicating that the Veteran's current cervical strain and lumbar strain are not related to the neck and back strain he was diagnosed with during active service.

In light of the evidence discussed above, the Board finds that the benefit-of-the-doubt rule applies, and service connection for cervical and lumbar spine disabilities is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a lumbar spine disability is granted. 


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an eye disability, to include an astigmatism and keratoconus, is decided.

The Veteran reported that he began to experience blurry vision during his active service and has continued to have problems with his eyes since that time.

A review of the Veteran's STRs shows that in March 2005, the Veteran was seen for a follow-up psychiatric evaluation.  At that time, the Veteran reported that he had started to experience blurry vision after beginning to take his prescribed Zoloft.  As a result of the reported side-effects, Zoloft was discontinued and the Veteran was started on an alternate psychiatric medication.

In November 2005, the Veteran was seen for a VA eye examination.  At that time, the Veteran reported that he continued to experience blurry vision in both eyes and believed it to be a result of medication he had been prescribed while in active service.  Based on the history provided by the Veteran and the examination results, the examiner diagnosed astigmatism.  The examiner also reported that it was possible that the Veteran's right eye also suffered from mild amblyopia.  

In June 2006, the Veteran was seen at the VA Medical Center for an ocular consultation.  At that time, the examiner diagnosed bilateral keratoconus.  There is no opinion regarding the etiology of the Veteran's keratoconus.  

Generally, astigmatism is considered to be a developmental error in refraction and is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, a review of medical literature shows that keratoconus can, at times, cause astigmatism.  Keratoconus is considered to be a disability for compensation purposes.  38 C.F.R. § 4.79, Diagnostic Code 6035 (2011).  Thus astigmatism as a symptom of, or pathology associated with Keratoconus may be compensable.  

In light of the Veteran's complaints of blurry vision during and since his active service; the medical evidence showing him to have been diagnosed with keratoconus since his separation from active service; and the medical literature which indicates that keratoconus can, at times, cause an astigmatism; the Board finds that the Veteran should be afforded a VA eye examination in order to determine the nature and etiology of any currently present eye disability.  See McLendon, 20 Vet. App. at 83.  

Additionally, current treatment notes should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, Veteran should be afforded a VA eye examination by a physician with sufficient expertise to determine the nature and etiology of any currently present eye disability, to include keratoconus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present eye disability as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active service, to specifically include the Veteran's complaints of blurry vision during service.

The examiner should also provide an opinion with respect to any currently present astigmatism as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to any diagnosed eye disability that has been found to be etiologically related to the Veteran's active service.  

The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an eye disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


